JUDGMENT
This cause coming on to be heard before Sydney D. Hall, Associate Judge of the High Court of American Samoa, and being heard and it appearing to the court that the matters in controversy had been amicably settled between the parties Plaintiff and Defendant, through the acknowledgment by the Defendants that the Plaintiff’s claim was justified, it is therefore ordered, considered and adjudged that this action be dismissed and “Tutu” shall be considered the Property of the Plaintiff Faga, it being proven that the Plaintiff Pili is now dead.
It is further ordered, considered and adjudged by the court that the Plaintiff shall be assessed his filing fee in this action to cover costs of court.
Given under my hand and seal of the High Court of American Samoa this 21st day of January, A.D., 1922.